DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Claim Objections
Examiner objects to claims 1-22.
Claims 1-2, 8, 15-16, 18, and 20-21 are objected to because of the following informalities:  “data that is captured” should be “data that are captured”.
  Claims 5-7 are objected to because of the following informalities: “the captured data” should be “the local data that are captured”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deep learning engine” in claims 1, 15, and 20.
The “deep learning engine” appears to be stored in memory and to be executed by a processor.  See specification paragraph 8.  As to the claimed function of “generating a plurality of predefined patterns for the behaviors and the plurality of contextual environments” by “processing … global data that [are] captured and provided as input,” specification paragraphs 43-44 indicate that the deep learning engine is fed local and global data and uses artificial intelligence algorithms such as deep learning algorithms or reinforcement learning to build a local AI model for a user and to predict the reactions, actions, wants, and/or needs for a given user given a set of input data.  Specification paragraph 46 further indicates that the deep learning may be implemented using a deep neural network, a convolutional deep neural network, a recurrent neural network, or a neural network that supports reinforcement learning.  Therefore, any of the above-enumerated machine learning algorithms stored in a memory and executed on a processor that are capable of performing the claimed functions will be deemed to read on the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1-2, 5, 7-8, 10, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al. (WO 2016142351) (“Bodkin”) in view of ujjwalkarn, “A Quick Introduction to Neural Networks,” The Data Science Blog, available at https://ujjwalkarn.me/2016/08/09/quick-intro-neural-networks/ (2016) (last accessed 22 January 2021) (“ujjwalkarn”) and further in view of Hemken (US 20170028551) (“Hemken”).
Regarding claim 1, Bodkin discloses “[a] method (can also be embodied as a system comprising a memory and a processor storing instructions, see Bodkin, paragraphs 7 and 42, or as a non-transitory computer-readable medium storing a computer program, see Bodkin, paragraph 6), comprising: …
capturing local data related to behavior of a user and an environment of the user at an autonomous and robotic personal companion providing services to the user (sensor devices sense physiological parameters descriptive of a wearer such as steps taken, running/walking distance, standing hours [behaviors], etc. – Bodkin, paragraph 39 [the data are local since they pertain to a specific user]; software process can be used to implement interaction between one or more wearable devices and one or more robotic companions whose actions [services] are based on the user’s wearable device sensor readings [i.e., the companion receives/captures the behavior data] – id. at paragraph 45; robotic companion may include one or more sensors and a camera – id. at paragraph 40; robotic companion may perform functions within a physical environment of a user, such as navigating and moving around the user’s environment and other functions with respect to a user or the surrounding environment [indicating that the system captures, using the sensors on the companion, data relating to the user’s environment] – id. at paragraph 41), wherein movement of the autonomous and robotic personal companion when capturing the local data is independent of control from the user (robotic companion may perform actions such as navigating and moving around its environment and physically interacting with the user (e.g., rubbing against the user’s leg or “licking” the user’s face) [so that the robot collects data about its environment while moving]; robotic companion may be virtually any machine that autonomously [i.e., independent of user control] performs one or more actions within a physical environment of a user – Bodkin, paragraph 41);
analyzing the local data to identify patterns of user behavior and a contextual environment of the user from the plurality of predefined patterns, wherein each of the plurality of predefined patterns is associated with a corresponding predefined tag, wherein the plurality of predefined patterns is generated from a deep learning engine (one or more models, such as machine learning algorithms [deep learning engines], may be trained to use multiple types of sensor data and extracted parameters to determine whether an actionable label [tag] applies to the user – Bodkin, paragraph 63; labels may include “sleepy,” “bleeding,” “unconscious,” or “heart attack” – id. at paragraph 62; wearable device rules database contains one or more rules associated with sensors such that when a rule is violated the system may consider an actionable label to apply to the user; for example, if a pulse is less than 45, the system may consider the user to be depressed and if a pulse is greater than 200 [pattern of user behavior] the system may consider the user to be anxious – id. at paragraph 61; see also Fig. 8B, showing predefined patterns of user behavior such as “pulse < 45,” “respiratory rate > 25,” etc. and also showing “audio < 2 or > 9” [which serves as a contextual environment insofar as the noise level in the room relates to the user’s surroundings or environment]; note also that paragraph 41 indicates that “additional functions capable of performance by a robotic companion with respect to … the surrounding environment will be apparent” (emphasis added));
classifying the patterns of user behavior and the contextual environment that are identified as a collected set of tags, wherein tags in the collected set are associated with the patterns of user behavior and the contextual environment that are identified (one or more models, such as machine learning algorithms, may be trained to use multiple types of sensor data and extracted parameters to determine whether an actionable label [tag] applies to the user – Bodkin, paragraph 63; labels may include “sleepy,” “bleeding,” “unconscious,” or “heart attack” – id. at paragraph 62 [note that the tags collectively form a set]; wearable device rules database contains one or more rules associated with sensors such that when a rule is violated the system may consider an actionable label to apply to the user; for example, if a pulse is less than 45, the system may consider the user to be depressed and if a pulse is greater than 200 [pattern of user behavior] the system may consider the user to be anxious [tag] – id. at paragraph 61; see also Fig. 8B (disclosing, inter alia, that the system may take note of an audio contextual environment)); …
[wherein] a plurality of sets of predefined tags [is] associated with a plurality of scenarios, wherein each scenario corresponds to predefined patterns of user behavior within a corresponding contextual environment, wherein each scenario includes a corresponding set of predefined tags (Bodkin Fig. 8B shows that labels such as “depressed,” “anxious,” “scared,” “surprised,” “disgust,” “angry,” etc. [predefined tags] are associated with rules like “pulse < 45,” “blood pressure > 120/90,” etc. [scenarios = rules like “if pulse < 45 then user is anxious”, each corresponding to patterns of user behavior; note also that the system takes note of the auditory contextual environment and applies certain rules if the audio parameters are abnormal]); [and] …
automatically controlling the autonomous and robotic personal companion to perform an action based on [a] scenario without selection of the action by the user (wearable device rules database includes rules indicating, for instance, that if the user’s pulse is greater than 220, the user is anxious; the wearable device may transmit the determined label to the robotic companion which, in turn, may act [be automatically controlled] based on this label (e.g., the companion may choose to engage in different actions for a depressed user versus an anxious user) – Bodkin, paragraph 61 [note that the language “may choose to engage” suggests that the robot has a choice – i.e., that the action to be taken is not dictated by the user’s selection of the action]).”
Bodkin appears not to disclose explicitly the further limitations of the claim.  However, ujjwalkarn discloses “comparing the collected set of tags to each of a plurality of sets of predefined tags (ujjwalkarn Figure 7 has two tags “pass” and “fail” with the target tag being “pass”, and the output of the neural network compares the output probabilities for tags “pass” and “fail” with the target values for “pass” and “fail” [sets of predefined tags] of 1 and 0, respectively) …;
assigning a weight to each of the plurality of sets of predefined tags based on the comparing the collected set of tags to the plurality of sets of predefined tags (ujjwalkarn Figure 7 has an output for probability [weight] of “pass” = 0.8 and probability [weight] of “fail” = 0.2 [note that “pass” can be regarded as a set containing the tag “pass” and “fail” can be regarded as a second set containing the tag “fail”]), wherein each weight defines a corresponding match quality between the collected set of tags and a corresponding set of predefined tags (ujjwalkarn Figure 7 shows that the probability of pass = 0.8 and the target = 1, so the corresponding error = 0.2, whereas the probability of fail = 0.2 and the target = 0, so the corresponding error = -0.2; note that higher probabilities correspond to higher match qualities with the target tag/predefined tag); [and] 
selecting a matched scenario to the collected set of tags, wherein the matched scenario is associated with a matched set of predefined tags having a corresponding weight with the highest match quality (ujjwalkarn Figure 7 shows that the probability [weight] of “pass” is higher than the probability of “fail,” so the network has selected the passage scenario associated with the tag “pass” because it has the highest match quality with the target tag/predefined tag).”
Bodkin and ujjwalkarn both relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodkin to compare the tags to predefined tags, weight and sort the tags, and select a scenario corresponding to a tag with the highest weight, as disclosed by ujjwalkarn, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to select the most appropriate scenario to a given set of circumstances without human intervention, thereby increasing convenience to the user.  See ujjwalkarn, sections labeled “Step 1” and “Step 2” (showing the network correctly classifying a student as having passed an exam after training).
Hemken discloses “capturing global data related to behaviors of a plurality of users and a plurality of contextual environments experienced by the plurality of users (to train a supervised learning program to control an autonomous robot in a substantially similar manner as a living subject, data for motions and movements, changes in posture, changes in position, vocalizations, gestures, grasping, gait, and other bodily dynamics of living subjects are captured using sensors; data collected from the living subject and its surrounding environment [contextual environment] can be provided to an AI program – Hemken, paragraphs 5-6; in order for machine learning to be effective, the behaviors being captured should pertain to a well-defined range of human activities; by having more than one living subject wear a sensor apparatus during training sessions, it is possible to gather data for training robots to collaborate with both living subjects and other robots [so the data gathered are global and pertain to multiple subjects] – id. at paragraph 38); [and]
generating a plurality of predefined patterns for the behaviors and the plurality of contextual environments using a deep learning engine processing the global data that [are] captured and provided as input (data collected from the living subject and its surrounding environment can be provided to a suitably trained machine-learning program that can effectively control an autonomous robot to perform substantially similar actions as performed by the living subject – Hemken, paragraph 6; the autonomous robot can exhibit substantially the same movement or action exhibited by the living subject while the data were being captured [movements or actions being imitated = predefined patterns, being “predefined” by the human subjects’ prior training] – id. at paragraph 33)….”
Hemken and the instant application both relate to machine learning for robotics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin and ujjwalkarn to capture data from multiple users and their environment and use those data to produce patterns by a deep learning engine, as disclosed by Hemken, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the robot to collaborate and interact with a wide variety of other users and possibly even other robots.  See Hemken, paragraph 38.

Claim 15 is a non-transitory computer-readable medium claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Bodkin, as modified by ujjwalkarn and Hemken, discloses “providing the captured data as input into a matched algorithm of the matched scenario to determine a behavior associated with the personal companion (wearable device rules database may include a list of one or more sensors, one or more rules associated with such sensors, and a location and/or device (such as a robotic cat) to which the wearable device database may be sent when the rule is violated; for example, if a pulse is less than 45 [captured data associated with a scenario], system may consider the user to be depressed and may send the label “depressed” to the robotic cat, which may, in turn, act on this label (e.g., the cat may choose to engage in different actions [behaviors] for a depressed user versus an anxious user) – Bodkin, paragraph 61; see also Fig. 11B (showing the algorithm for determining what behavior the robotic companion should perform based on the input scenario)); and  SONYP332/LCH/ASP62PATENT APPLICATION 
SCEA17028US00performing one or more actions based on the determined behavior, wherein at least one action includes moving the personal companion (robotic companion may perform actions such as navigating and moving around its environment; for example, a robotic cat may physically rub against the user’s leg [moving action] or perform other simulations of pet behavior – Bodkin, paragraph 41).”

Claim 21 is a system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a non-transitory computer-readable medium claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 5, Bodkin, as modified by ujjwalkarn and Hemken, discloses “setting an expiration period for each of a plurality of algorithms of the plurality of scenarios (robotic companion may perform an activity for a particular duration of time even after the associated sensor data no longer violate any rules; for example, if a user is in an anxious state for 12 minutes and new sensor data indicate that the user is no longer anxious, the robotic companion may perform the same activity for an additional 10 minutes [expiration period] – Bodkin, paragraph 72; see also Fig. 14), wherein execution of a corresponding algorithm given the captured data as input data provides an action to be taken by the autonomous and robotic personal companion (Bodkin Fig. 8B discloses, for instance, that the labels “depressed” and “anxious” correspond to “pulse < 45” and “pulse > 120” [captured data], respectively, and Fig. 11B shows that, for instance, activity “meow” [action], corresponding to program files [algorithms] File.Meow-xxx1, File.Meow-xxx2, and File.Meow-xxx3, is taken by robotic companion “RC-CatXXX1” in response to receiving input “depressed”).”

Claim 18 is a non-transitory computer-readable medium claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 7, Bodkin, as modified by ujjwalkarn and Hemken, discloses that “the providing the captured data as input into the matched algorithm further comprises: 
determining an emotional state of the user based on at least one of the collected tags (assessing a type and severity of a health condition may include determining that a user is experiencing elevated levels of stress [emotional state] as a result of wearable device sensor readings that indicate that the user’s pulse rate is higher than average – Bodkin, paragraph 38; if a sensor reading is lower or higher than a pre-selected rule, a label [tag] may be added to that specific sensor reading as a way to determine emotion – id. at paragraph 47); and 
providing a therapy based on the emotional state as one of the actions (a robotic companion may perform an action in response to being notified that the user is experiencing elevated levels of stress by, for example, causing the robotic companion to make a purring sound in an attempt to calm [provide therapy to] the user – Bodkin, paragraph 38).” 

Regarding claim 8, Bodkin, as modified by ujjwalkarn and Hemken, discloses that “the providing the local data that [are] captured as input into the matched algorithm further comprises: 
determining an emotional state of the user based on at least one of the collected tags (assessing a type and severity of a health condition may include determining that a user is experiencing elevated levels of stress [emotional state] as a result of wearable device sensor readings that indicate that the user’s pulse rate is higher than average – Bodkin, paragraph 38; if a sensor reading is lower or higher than a pre-selected rule, a label [tag] may be added to that specific sensor reading as a way to determine emotion – id. at paragraph 47); and 
providing animation of an object reflecting the emotional state as one of the actions (if the robot determines that making a purring sound has not caused the user to experience a reduction in stress, if may perform a different action, such as jumping, meowing, or wagging its tail [actions intended to calm the user, and therefore reflecting the user’s emotional state of stress] – Bodkin, paragraph 38).”

Regarding claim 10, Bodkin, as modified by ujjwalkarn and Hemken, discloses “positioning the personal companion closer to the user when performing the moving (robotic companion may perform actions such as physically interacting with the user, such as rubbing against the user’s leg [i.e., physically positioning the robot as close as possible to the user] – Bodkin, paragraph 41).”

Regarding claim 13, Bodkin, as modified by ujjwalkarn and Hemken, discloses that “the matched algorithm selects the one or more actions to be performed from a plurality of possible actions (Bodkin Fig. 11B shows that the robotic companion selects the action “meow” in response to the “depressed” input, “jump” in response to the “anxious” input, etc.).”

Regarding claim 14, Bodkin, as modified by ujjwalkarn and Hemken, discloses “starting a gaming application for play by the user as one of the actions (if a current model identifies a user as being depressed, robotic companion begins to play fetch with the user [gaming application = programming that causes the robot to begin to play fetch with the user; game = fetch] – Bodkin, paragraph 63).”

Regarding claim 19, Bodkin, as modified by ujjwalkarn and Hemken, discloses “program instructions for determining an emotional state of the user based on at least one of the collected tags (assessing a type and severity of a health condition may include determining that a user is experiencing elevated levels of stress [emotional state] as a result of wearable device sensor readings that indicate that the user’s pulse rate is higher than average – Bodkin, paragraph 38; if a sensor reading is lower or higher than a pre-selected rule, a label [tag] may be added to that specific sensor reading as a way to determine emotion – id. at paragraph 47); 
program instructions for performing the one or more actions based on the emotional state (a robotic companion may perform an action in response to being notified that the user is experiencing elevated levels of stress by, for example, causing the robotic companion to make a purring sound [action] in an attempt to calm the user – Bodkin, paragraph 38); and 
program instructions for not performing the one or more actions based on the emotional state (if the robot determines that making a purring sound has not caused the user to experience a reduction in stress, if may perform a different action, such as jumping, meowing, or wagging its tail [i.e., the companion stops purring upon determining that doing so has not changed the user’s emotional state] – Bodkin, paragraph 38).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bodkin in view of ujjwalkarn and Hemken and further in view of Deo et al. (US 20090210368) (“Deo”).
Regarding claim 3, neither Bodkin, ujjwalkarn, nor Hemken appears to disclose explicitly the further limitations of the claim.  However, Deo discloses that “the generating the plurality of predefined patterns includes:
accessing data related to monitored behavior of a plurality of users (training mode of an AI algorithm may build models trying to predict behavior patterns based on action taken by participants [note that the use of the plural suggests that multiple users’ behavioral data are accessed] – Deo, paragraph 24); [and]
determining the plurality of predefined patterns predicting behavior of the user based on the data related to monitored behavior of a plurality of users (training mode of an AI algorithm may build models trying to predict behavior patterns based on action [monitored behavior] taken by participants [plurality of users] – Deo, paragraph 24; in supervised learning, each pattern belongs to a certain predefined class – id. at paragraph 70).” 
	Deo and the instant application both relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, ujjwalkarn, and Hemken to predict user behavior based on multiple users’ behavioral data, as disclosed by Deo, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to be trained on a broader variety of data patterns than would be available to it if it only trained on the user of the companion, thereby increasing its accuracy.  See Deo, paragraph 24.

Claims 4, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin in view of ujjwalkarn and Hemken and further in view of Huang et al. (US 20180293988) (“Huang”).
Regarding claim 4, the rejection of claim 1 is incorporated into this rejection.  Neither Bodkin, Hemken, nor ujjwalkarn appears to disclose explicitly the continual collection of data.   However, Huang discloses “collecting the local data on a continual basis (in a speaker recognition system, data collection operations may continue during run-time so that data are collected for each context that is identified – Huang, paragraph 111)….” 
Huang and the instant application both relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hemken, and ujjwalkarn to collect the data continually, as disclosed by Huang, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to update itself without user intervention so that it always has the most relevant information.  See Huang, paragraph 111.
Bodkin further discloses “determining a change of context based on the collected tags that are updated (if a current model identifies a user as being depressed, the robotic companion begins to play fetch with the user, and the user is then sensed not to be depressed [change of context], the sensor data and other physiological parameters that led to the initial conclusion may be labeled [tagged] as a new [updated] training example – Bodkin, paragraph 63)….”
 [U]jjwalkarn further discloses “comparing the … collected set of tags to each of the plurality of sets of predefined tags associated with a plurality of scenarios (ujjwalkarn Figure 7 has two tags “pass” and “fail” with the target tag being “pass”, and the output of the neural network compares the output probabilities for tags “pass” and “fail” with the target values for “pass” and “fail” [sets of predefined tags, associated with the scenarios of passing and failing an exam, respectively] of 1 and 0, respectively); 
assigning a[] … weight to each of the sets of predefined tags based on the comparing (ujjwalkarn Figure 7 has an output for probability [weight] of “pass” = 0.8 and probability [weight] of “fail” = 0.2); 
sorting the plurality of sets of predefined tags by the corresponding … weights in descending order (note that ujjwalkarn Figure 7 shows that the probabilities/weights and their corresponding tags are already sorted in descending order); and 
selecting an updated matched scenario to the … collected set of tags that is associated with a[] … matched set of predefined tags having a corresponding … weight with the highest match quality (ujjwalkarn Figure 7 shows that the probability [weight] of “pass” is higher than the probability of “fail,” so the network has selected the passage scenario associated with the tag “pass” because it has the highest match quality with the target tag/predefined tag).”
Huang discloses the continual collection of data; Bodkin (as modified by Hemken) discloses the updating of collected tags due to a changed scenario; and ujjwalkarn discloses the comparison of tags to a predetermined set, weighting the tags, ordering them, and selecting a scenario corresponding to a tag with the highest weight.  An ordinary artisan before the effective filing date of the claimed invention, having the benefit of Bodkin, ujjwalkarn, and Huang in his possession, could have merely applied the updated tags (Bodkin) that have been determined by continual data gathering (Huang) to update the matched scenario using the same technique (ujjwalkarn) as used previously.  None of the references works any differently in combination as they do individually, and the ordinary artisan would recognize that combining them would yield the predictable result that the scenario selected is continually based on the most recent data available.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 17 is a non-transitory computer-readable medium claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 22 is a system claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of that claim.1

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bodkin in view of ujjwalkarn and Hemken and further in view of Parthasarathi et al. (US 20170270919) (“Parthasarathi”).
Regarding claim 6, Bodkin, as modified by ujjwalkarn and Hemken, discloses “determining audio data from the captured data based on at least one of the collected tags (audio subsystem may be coupled to a speaker and a microphone to facilitate voice-enabled functions such as speaker recognition – Bodkin, paragraph 52; see also Fig. 8B, fourth line of table (showing that the audio data may be associated with a label/tag))….”SONYP332/LCH/ASP63PATENT APPLICATION 
Neither Bodkin, Hemken, nor ujjwalkarn appears to disclose explicitly the further limitations of the claim.  However, Parthasarathi discloses “SCEA17028US00classifying the audio data into one of command speech, background scenario speech, and conversation speech (server may label audio feature vector and/or the corresponding audio frame as including desired speech [command speech], non-desired speech [conversation speech/background scenario speech] or non-speech – Parthasarathi, paragraph 32); and 
aligning the [result] with the classified audio data (after labeling the audio feature vector, the system may perform ASR processing on the input audio data, determine ASR results, perform natural language understanding using the ASR results, and execute a command [result] that corresponds [is aligned] to the spoken utterance of the desired user – Parthasarathi, paragraph 32; note that the combination of Bodkin and ujjwalkarn teaches “matched scenarios” as noted in the rejection of claim 1, and an ordinary artisan could apply the general principle of aligning a result/command with classified audio data disclosed by Parthsarathi to the specific situation in which the result constitutes a matched scenario, a known prior art element, as this constitutes merely the substitution of one type of data for another with predictable results; see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).”
Parthasarathi and the instant application both relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hemken, and ujjwalkarn such that the system can classify audio data into command speech and non-commands and respond according to the classification, as disclosed by Parthasarathi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would reduce the likelihood that the system responds to background noise that does not constitute a command given to it, thereby increasing the trust the user places in the machine.  See Parthasarathi, paragraph 32.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin in view of ujjwalkarn and Hemken and further in view of Pinter et al. (US 20150088310) (“Pinter”).
Regarding claim 9, neither Bodkin, Hemken, nor ujjwalkarn appears to disclose explicitly the further limitations of the claim.  However, Pinter discloses “determining when moving that the personal companion is approaching a private zone in physical space (lockout zone defines an area through which the robot may not pass; by observing the lockout zone [private zone], the robot may avoid making people feel uncomfortable by violating their personal space – Pinter, paragraph 49); and 
preventing the personal companion from entering the private zone (lockout zone defines an area through which the robot may not pass; by observing the lockout zone [private zone], the robot may avoid making people feel uncomfortable by violating their personal space – Pinter, paragraph 49).” 
Pinter and the instant application both relate to robotics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hemken, and ujjwalkarn to give the robot a sense of its user’s personal space, as disclosed by Pinter, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would increase users’ comfort with the robot by providing it with the capacity to respect their personal boundaries.  See Pinter, paragraph 49.

Regarding claim 11, Bodkin, as modified by ujjwalkarn, Hemken, and Pinter, discloses “following the user when performing the moving (social path component may allow the robot to exhibit team based behavior; for instance, the display interface may present a “follow team” option that may be selected by a user; when the follow team option is selected, a social path component may follow an identified individual at a pre-determined distance – Pinter, paragraph 75).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hemken, and ujjwalkarn to give the robot the capacity to follow a user around, as disclosed by Pinter, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would reduce the need for a user physically to move the robot to a desired location.  See Pinter, paragraph 75.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bodkin in view of ujjwalkarn and Hemken and further in view of Hickman et al. (US 8918208) (“Hickman”).
Regarding claim 12, neither Bodkin, Hemken, nor ujjwalkarn appears to disclose explicitly the further limitations of the claim.  However, Hickman discloses “ SCEA17028US00positioning the personal companion when moving to project images from the personal companion onto a displayable surface (robot may optically project a subset of interactive map data on its surroundings, such as a surface of a wall or the surface of the ground – Hickman, col. 19, ll. 21-33; robot may also have the ability to move and may move along a projected path while updating the projection; for example, the bathroom may be down the hall and around the corner, and the robot will project the path and move down the hallway – id. at col. 19, ll. 34-41); and 
projecting the images as one of the actions (robot may optically project a subset of interactive map data on its surroundings, such as a surface of a wall or the surface of the ground – Hickman, col. 19, ll. 21-33).” 
Hickman and the instant application both relate to robotics and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hemken, and ujjwalkarn to allow the robot to move so that it may project an image onto a surface, as disclosed by Hickman, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would enhance the capacity of the robot to provide valuable visual information to the user without the user having to intervene to ensure that it can be presented in a manner that is intelligible to the user.  See Hickman, col. 19, ll. 21-50.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that the previously cited art does not explicitly teach capturing global data related to user behavior and contextual environments experienced by the users and generating predefined patterns for the behaviors and contextual environments using a deep learning engine that processes the captured global data, Applicant’s Remarks dated March 21, 2022 (“Remarks”) 12-13, is rendered moot by the addition of Hemken to teach these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted above, claim 22 is dependent on claim 21, which is dependent on claim 20, whereas claim 4 is solely dependent on claim 1.  Because, however, intervening claim 21, which is analogous to claim 2, contains only limitations taught by primary reference Bodkin, the rejection of claim 22 is still based solely on the combination of Bodkin, Hemken, ujjwalkarn, and Huang.